Citation Nr: 1215628	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  04-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for partial ankylosis of the right shoulder with postoperative arthritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, claimed as depression as secondary to service-connected partial ankylosis of the right shoulder with postoperative arthritis.  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to a rating greater than 20 percent for partial ankylosis of the right shoulder with postoperative arthritis in a March 2002 rating decision, denied entitlement to service connection for depression in a September 2004 rating decision, and denied entitlement to SMC based on the need for regular aid and attendance in an April 2009 rating decision.

During the pendency of this appeal, the Veteran was found to be incompetent to handle disbursement of funds and his spouse was appointed as his fiduciary.

In accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which directs the Board to consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim in considering all alternative conditions within the scope of the claim filed, the issue of service connection for depression has been broadened to include the Veteran's diagnosed PTSD, as reflected on the title page.  

A personal hearing was held before an RO decision review officer (DRO) in March 2004; a transcript of that hearing is of record.  In January 2004, the Veteran requested a hearing before a Veteran's Law Judge.  However, in October 2008, the Veteran informed the RO that he no longer wanted a hearing and wished to cancel his hearing request.  As such, his hearing request is withdrawn.  See 38 C.F.R. 
§ 20.704(e).

In October 2011, the Veteran's spouse submitted an additional statement in support of the Veteran's claims.  In December 2011, the Veteran's representative submitted a waiver of RO consideration of the additional evidence.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304.

In March 2010, the Board remanded the matter to the RO in order to obtain additional evidence, to provide the Veteran with appropriate VA examinations, and for the adjudication of intertwined downstream issues. 

The issues of entitlement to service connection an acquired psychiatric disorder, to include posttraumatic stress disorder, claimed as depression as secondary to service-connected partial ankylosis of the right shoulder with postoperative arthritis, and for entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hand is his dominant, or major, hand.

2.  Prior to April 25, 2005, the Veteran's partial ankylosis of the right shoulder with postoperative arthritis was manifested by motion limited to less than 25 degrees from the side during flare-ups.

3.  As of April 25, 2005, 30 percent is the maximum rating assignable for the Veteran's partial ankylosis of the right shoulder with postoperative arthritis under the amputation rule.
CONCLUSIONS OF LAW

1.  Prior to April 25, 2005, the criteria for a 40 percent rating, and not higher, for service-connected partial ankylosis of the right shoulder with postoperative arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

2.  As of April 25, 2005, a rating in excess of 30 percent, for service-connected partial ankylosis of the right shoulder with postoperative arthritis, cannot be assigned as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated October 2001 informed the Veteran of the evidence that VA would seek to provide and the evidence that the Veteran was expected to provide.  In May 2009, the RO sent the Veteran's spouse a letter providing notification of the evidence need to substantiate the increased rating claim, including evidence showing a worsening or increase in the severity of the disease and the effect that worsening has on the Veteran's employment.  The claim was subsequently readjudicated in a June 2009 and October 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 
  
Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and all private treatment records adequately identified by the Veteran.  The Veteran's spouse has indicated that he received treatment for his right shoulder from Dr. Granger and Dr. Williams in July 2006.  In a January 2007 letter from the RO, the appellant was asked to complete and return release forms so that VA could obtain these records.  The appellant did not comply; instead she responded that he had no other information or evidence to give to VA in March 2009, May 2009, and July 2009.  Accordingly, no additional efforts are warranted in order to obtain these records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, although the Veteran submitted a decision from the Social Security Administration (SSA), dated July 1996, and notified VA that his SSA records could be obtained from the SSA office in Lafayette, Louisiana, in a January 2003 statement, the July 1996 SSA decision clearly states that his disability is due to a head injury sustained while working as an undercover narcotics agent in May 1995.  All injuries discussed in the decision are related to that incident and do not relate to his right shoulder.  As the Veteran's SSA benefits are not related to his right shoulder disability, his SSA records are thereby not relevant to the current claim such that VA does not have a duty to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding that "relevant records," for the purposes of 38 U.S.C.A. § 5103A, must relate to the injury for which the Veteran is seeking benefits).  The Veteran has not identified any additional relevant records that VA failed to obtain.  

The Veteran has also been provided with a thorough and contemporaneous VA examination where the examiner reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  

The Board is also satisfied that the AMC has substantially complied with the Board's March 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  With regard to the Veteran's claim for an increased rating for partial ankylosis of the right shoulder with postoperative arthritis, the Board directed the RO to obtain any recent treatment records dated since 2007 adequately identified by the Veteran, provide the Veteran with a current VA examination, and readjudicate the Veteran's claim.  In this regard, the AMC sent a letter in March 2010 asking for information as to any dates of treatment for his right shoulder disability and for the attached authorization forms to be signed and returned if the Veteran and his spouse wanted VA to obtain additional private treatment records.  The letter advised the appellant to provide the AMC with the requested information within 30 days.  No response was received.  The Veteran was provided with the requested VA examination in September 2010.  Lastly, the claim was readjudicated in an October 2011 SSOC.

Therefore, because VA's duties to notify and assist have been met and the AMC substantially complied with the Board's March 2010 remand directives, there is no prejudice to the appellant or the Veteran in adjudicating this appeal.

II.  Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

Although the evaluation of a service-connected disability requires a review of the Veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2009).  

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain); but see Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011) (holding that pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows that the pain actually affects some aspect of the normal working movements of the body).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed] in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  DeLuca, 8 Vet. App. at 206.
 
The Veteran and his spouse, as the appellant, assert that he is entitled to an increased evaluation for his service-connected right shoulder disability. The Veteran filed his claim for an increased rating in April 2001. The Veteran's right shoulder disability is rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201.   

Under the laws administered by VA, a distinction is made between major (dominant) and minor upper extremities for rating purposes. The disability rating currently assigned for the Veteran's right shoulder disability involves rating the minor extremity.  However, the November 2001 VA examination report shows that the Veteran is right-handed, the August 2006 examination report noted that the Veteran was ambidextrous, and in August 2007 a VA examiner asked to resolve the issue determined that the Veteran was right-handed and became ambidextrous due to the injury.  Therefore, the Board finds that the Veteran is right-handed and he will be rated for a disability of the major or dominant upper extremity.  

Diagnostic Code 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent evaluation for limitation of motion of the major or minor arm at shoulder level.  An evaluation of 30 percent for the major arm and 20 percent for the minor arm is assigned for limitation of motion of the arm midway between side and shoulder level.  An evaluation of 40 percent for the major arm and 30 percent for the minor arm is assigned for limitation of motion of the arm to 25 degrees from the side. 

Full range of motion of the shoulder is zero degrees to 180 degrees on forward elevation (flexion), zero degrees to 180 degrees on abduction, and zero degrees to 90 degrees on both external and internal rotation. 38 C.F.R. § 4.71 , Plate I (2009). 

The level of disability attributable to the Veteran's partial ankylosis of the right shoulder with postoperative arthritis, prior to April 25, 2005, is best described by the criteria for a 40 percent disability rating under Diagnostic Code 5201.  In March 2005, x-rays taken pursuant to a March 2005 VA examination showed a U-shaped wire in the inferior aspect of the glenoid with mild degenerative changes of the inferior aspect of the head of the humerus.  The examiner found that the Veteran's degenerative joint disease of the right shoulder resulted in impaired motion.  In November 2004, the Veteran submitted a statement asserting that he is unable to move the arm as it locks into place.  At his March 2004 DRO hearing, the Veteran explained that he can move the arm with pain, but only to about six inches away from the outside of his leg.  He also asserted that the greater range of motion demonstrated as his November 2001 VA examination, where he had 90 degrees of abduction, was demonstrated with passive range of motion.  In January 2003, the Veteran submitted a statement asserting that his range of motion decreases with flare-ups and that there are days where he cannot move his arm due to pain.  In January 2004 he asserted that he has bad days where he cannot move his arm more than a few inches from his shoulder, or approximately less than 25 degrees from his side.

The Veteran is competent to testify to his symptoms of pain, the existence of limitation of motion due to pain, and increasing limitation of motion due to pain during flare-ups.  See Vazquez-Flores, 24 Vet. App. at 102; Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").  The Board also finds that his descriptions of his symptomatology are credible as they are consistent throughout the record and consistent with the totality of the medical evidence of record, including later VA examination reports, such as the August 2006 VA examination report, which shows that the Veteran was not able to make any movement of the right shoulder.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan, 451 F.3d at 1337)); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Therefore, in accordance with the Court's holding in DeLuca, which directs VA to portray functional loss in terms of the additional range of motion loss during flare-ups, the Board finds that the Veteran's range of motion of the right shoulder is best described by the criteria for a 40 percent rating under Diagnostic Code 5201, where motion of the dominant arm is limited to 25 degrees from the side.  See id. at 206.  His competent and credible statements in conjunction with the greater weight of the medical evidence show that, during flare-ups, he experiences extremely limited to almost no range of motion such that the full extent of the functional impairment of his right shoulder disability was not fully described by the passive range of motion data recorded at the November 2001 VA examination.

Prior to April 25, 2005, the Veteran does not meet the criteria for a disability rating greater than 40 percent for partial ankylosis of the right shoulder with postoperative arthritis.  A 40 percent disability rating is the highest disability rating that can be awarded under Diagnostic Code 5201.  The Board has considered the applicability of other diagnostic codes, such as Diagnostic Code 5200 or 5202, but x-ray evidence shows that the Veteran does not have fibrous union, loss of union, or loss of the head of the humerus such that Diagnostic Code 5202 does not apply.  Although medical evidence in the record after April 25, 2005, indicates ankylosis of the scapulohumeral articulation, the medical and lay evidence of record shows only a partially ankylosed joint prior to this date, as described above, such that Diagnostic Code 5200 is inapplicable prior to April 25, 2005.  As noted above, the Veteran has wiring in the glenoid and reduced motion due to degenerative joint disease, but the scapula and the humerus do not move as one piece resulting in unfavorable ankylosis of the joint, required for a rating greater than 40 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Furthermore, separate ratings cannot be granted for the Veteran's limitation of motion of the shoulder joint and his degenerative arthritis.  The Veteran's disability of the shoulder joint is currently rated under Diagnostic Code 5201, which rates the degree of the disability according to the resulting limitation of motion, and a separate rating for arthritis may only be applied where the rated disability is not based on limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997).  The Board has considered whether separate ratings could be awarded under Diagnostic Code 5203, for impairment of the clavicle or scapula, including dislocation, or Diagnostic Code 5202, for impairment of the humerus with recurrent dislocation of the scapulohumeral joint, but while the evidence shows recurrent dislocations of the shoulder in service, post-service medical evidence shows no further dislocations following the Veteran's in-service surgery.  See February 2003 VA x-ray report.  Rather, the primary residual of his shoulder injury in service and subsequent surgery is the limitation of motion described above.  Therefore, no separate rating can be assigned as this would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

As of April 25, 2004, the disability rating that can be awarded for the Veteran's right shoulder disability is limited by 38 C.F.R. § 4.68.  This provision, called the "amputation rule" restricts the combined rating for all disabilities of an extremity to the rating level for the amputation of that extremity.  Here, the rating for amputation of the right arm, specifically disarticulation or separation at the shoulder joint, is rated at 90 percent disabling.  In a May 2010 rating decision, the AMC awarded a 90 percent disability rating for service-connected impaired mobility of the hand and arm with hand grip weakness, effective April 25, 2005, in addition to the 10 percent disability rating assigned for the Veteran's service-connected surgical scar of the right shoulder.  Therefore, under the Combined Ratings Table at 38 C.F.R. § 4.25, Table 1, any disability rating in excess of 30 percent for the Veteran's partial ankylosis of the right shoulder with postoperative arthritis is barred by the amputation rule, as any higher rating would result in a combined rating greater than 90 percent.  38 C.F.R. § 4.68.  As such, as of April 25, 2005, a 30 percent rating is assigned for service-connected partial ankylosis of the right shoulder with postoperative arthritis.

The Board has also considered whether higher ratings are warranted on an extra-schedular basis. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Here, as discussed above, the rating criteria for the service-connected right shoulder disability reasonably describe the Veteran's disability level and symptomatology for the designated appeal periods. Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for an extraschedular evaluation is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because, as previously determined by the RO in September 2004 and January 2006 rating decisions, and as shown in the July 1996 SSA decision, the evidence relates the Veteran's inability to work to his 1995 head trauma and not his service-connected right shoulder disability. 


ORDER

Prior to April 25, 2005, a rating of 40 percent, and not higher, for partial ankylosis of the right shoulder with postoperative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

As of April 25, 2005, a rating of 30 percent, and not higher, for partial ankylosis of the right shoulder with postoperative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case with regard to the remaining issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he suffers from PTSD due to a 15 to 20 foot fall from a loading dock, resulting in a severe orthopedic injury requiring a body cast.  See August 2010 VA examination report; August 2004 statement.  Review of the record indicates that this fall took place in 1973 and that the Veteran was hospitalized in Heidelberg, Germany.  See August 2004 statement; January 2003 claim; December 1977 VA examination report.  Although the Board's March 2010 Remand order directed the RO/AMC to conduct appropriate PTSD stressor development, no attempt has yet been made to obtain the Veteran's clinical records of inpatient treatment in service.  Therefore, an effort should be made to obtain these records on remand.  Stegall, 11 Vet. App. at 270-71; see also 38 U.S.C.A. §  5103A(c)(2); 38 C.F.R. § 3.159(c)(3); VA Adjudication Procedure Manual.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section D, para. 23(a).

Subsequently, a supplemental opinion should be obtained from the examiner who conducted the August 2010 VA psychiatric examination.  In August 2006, the VA examiner noted that the Veteran was frequently under attack during his service in Vietnam, his base was overrun, and he witnessed a great deal of death.  The examiner did not explicitly consider whether the Veteran's service in Vietnam was related to his PTSD in the August 2006 examination report as the Veteran was not claiming that his PTSD was due to military service at that time.  In August 2010, the Veteran was provided with an additional VA examination with the same VA examiner.  The examiner related an additional stressor, the fall in service discussed above, to the Veteran's PTSD, but the possible stressor of being under attack and witnessing death during the conflict were not identified or discussed in that examination report.  

Therefore, as all identified stressors have not been addressed, a supplemental opinion addressing the additional stressors of being under attack and witnessing death during service in Vietnam should be obtained on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner should also resolve the opinion that the Veteran's mood disorder is due to his history of head trauma with the previous August 2006 opinion attributing the Veteran's mood disorder to his "general medical condition."  

The issue of entitlement to SMC based on the need for regular aid and attendance is intertwined with the issue of service connection for an acquired psychiatric disorder as all service-connected disabilities must be considered in determining whether the Veteran is in need of regular aid and attendance and the service connection claim for an acquired psychiatric disorder is still pending.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Additionally, as the June 2011 determination made by the Director of the Compensation and Pension Service found that the opinion provided by the August 2010 VA examiner was not consistent with or supported by the objective medical evidence, and review of the opinion shows that the examiner did not provide a sufficiently adequate rationale for the opinion provided, another examination is necessary in order to properly adjudicate the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance.  See Barr, 21 Vet. App. at 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-05 (2008). 

Lastly, as the Veteran continues to receive treatment through the VA Medical Center in Alexandria, Louisiana, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his service-connected upper right extremity disabilities and his mental disabilities, dated since June 2011.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his upper right extremity and psychiatric disabilities, from the VA Medical Center in Alexandria, Louisiana, dated since June 2011.

2.  Contact the National Personnel Records Center and/or any other indicated source and request copies of the Veteran's complete service treatment records, to include all clinical records.  The Board is particularly interested in any of the Veteran's clinical records from the U.S. Army Hospital in Heidelberg, Germany, dated from 1973.  Efforts to obtain these records should include, if necessary, contacting the Veteran and his spouse to obtain any additional identifying information necessary to locate his records.  

3.  Return the claims folder to the VA psychologist who conducted the August 2010 VA examination and request that the examiner prepare an addendum to his report addressing the following issues:

(a) State whether the Veteran's additional identified stressor of being constantly under fire and witnessing death during military service in Vietnam (a) is adequate to support a diagnosis of PTSD and (b) related to his PTSD symptoms.  

(b) Resolve the opinion provided in the August 2010 report, attributing the Veteran's mood disorder to his 1995 head trauma, with the opinion provided in the August 2006 VA examination report, attributing the Veteran's mood disorder to his general medical condition (the Board notes that the August 2010 report erroneously records the August 2006 diagnosis as mood disorder due to head trauma).  Specifically the examiner should state whether the phrase "general medical condition" included the Veteran's service-connected disabilities of the right upper extremity, and if so, to what extent.  

(c) Determine whether the Veteran's depression is associated with, proximately due to, the result of, or aggravated by his PTSD.

A complete rationale for all opinions expressed should be provided.

4.  Request that a competent medical professional review the claims file and provide the following opinions:

(a) Determine as whether the Veteran meets the requirements for special monthly compensation based on the need for regular aid and attendance due to his service-connected right upper extremity disabilities.  

(b) If the examiner determines that the Veteran does not meet the requirements for special monthly compensation based on the need for regular aid and attendance due to his service-connected right upper extremity disabilities, the examiner should state whether the Veteran would meet these requirements if his (i) PTSD, (ii) mood disorder, or (iii) PTSD and mood disorder were considered. 

In providing this opinion the examiner should, to the extent possible, separate any psychological or psychiatric symptomatology attributable to the Veteran's dementia related to head trauma, and ensure that it is not considered in providing the requested opinion.

A detailed rationale must be provided for each opinion offered.  For example, if the examiner finds that the Veteran does meet the requirements for special monthly compensation based on the need for regular aid and attendance due to his service connected right upper extremity disabilities, the examiner should fully explain the factors considered and the reasons for that decision.

If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing medical professional should clearly and specifically so specify in the report and explain why this is so and whether any additional information would allow an opinion to be rendered. 

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. G. Mazzucchelli 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


